Motion for leave to appeal to the Court of Appeals granted, and question certified as follows: Was it proper and within the jurisdiction of the State Industrial Board to make an award to the claimant for the permanent loss of use of two-thirds of the right foot, two-thirds of the loss of use of the left leg and loss of use of one-half of the left hand, to be paid consecutively commencing with the date of the accident, January 22, 1926, and extending to September 11, 1934? Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ.